Citation Nr: 1625630	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 9, 2014 and in excess of 50 percent as of that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2014 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

In the February 2010 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating, effective October 16, 2008.  Subsequently, in a December 2014 rating decision, the RO awarded a 30 percent rating, effective October 16, 2008, and a 50 percent rating, effective June 9, 2014.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable).

The November 2014 rating decision denied entitlement to a TDIU.

In October 2015, the Board remanded these claims to the RO to consider new evidence associated with the claims file.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Prior to September 20, 2011, the Veteran's PTSD more nearly resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Beginning September 20, 2011, the Veteran's PTSD more nearly resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anger, and difficulty maintaining an effective work relationship.

3.  The Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU for the period prior to September 20, 2011.

4.  The competent and probative evidence does not show that referral on an extraschedular basis for a TDIU is warranted for the period prior to September 20, 2011.

5.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities does not render him unable to secure and follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met prior to September 20, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a disability rating of 50 percent for PTSD have been met beginning September 20, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

3.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met for the period beginning September 20, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by November 2008 and October 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, a private evaluation, employment information, and the statements of the Veteran and his representative.

The Veteran was provided with VA examinations in October 2009 and October 2014 to evaluate his PTSD.  The Board finds the examination reports to be adequate for rating purposes, as the examiner reviewed the Veteran's VA medical records and/or claims file, interviewed the Veteran, was informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted evaluations, and described the current severity of the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, the Board finds compliance with its remand instructions in that the RO reviewed the new evidence and issued a Supplemental Statement of the Case in October 2015.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

There is no indication in the record that any additional available evidence relevant to the issues decided is not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).

II.  Increased Rating for PTSD

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under Diagnostic Code 9411, as 30 percent disabling prior to June 9, 2014 and as 50 percent disabling as of that date.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), provides the Global Assessment of Functioning (GAF) score as one factor for consideration when evaluating mental health disorders, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  

The DSM-IV has been updated with the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders and its adjudication regulations to conform to the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2015; thus, the Veteran's claim was pending before the AOJ after August 4, 2014 and is governed by the DSM-5 criteria.

The use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  

Background

At an October 2008 VA psychiatry consultation, the Veteran reported a 17-year history of depression and anxiety.  He also reported flashbacks, poor sleep with nightmares, hyperarousal, poor appetite, poor energy and motivation, irritability, and being withdrawn.  He denied suicidality and suicide attempts, harm to others, prior psychiatric treatment, psychosis, alcohol or drug abuse, and manic or panic attacks.  He reported stable employment.  On mental status examination, the Veteran was well groomed and cooperative, with fluent speech.  Mood was anxious, but affect appropriate.  There was no abnormality of perception or thought flow or content.  Judgment and insight were very good.  The Veteran was diagnosed with PTSD and prescribed Sertraline.  A GAF score of 60 was assigned. 

An August 2009 primary care clinic note shows the Veteran reported nightmares, but denied suicidal or homicidal ideations.  He refused mental health care, stating that he did not have time to attend PTSD classes due to his job.  

The Veteran was afforded a VA examination in October 2009.  He reported nightmares once or twice a week and intrusive memories a few times a week.  He avoided news reports of wars and war-related movies.  He described some hypervigilance and generally being more observant.  The Veteran was married for seven years and felt his wife wanted to get married just so she could be a United States citizen.  He had a 35-year-old daughter from the marriage with whom he got along well and saw daily.  He enjoyed spending time with his two grandchildren.  He had been with his current girlfriend since 1993.  He had a few friends and coworker friends.  He was active in three veterans' organizations, and went to church.  He got along well with his brother and sometimes went hunting with him.  He enjoyed billiards and restoring old cars.  He got out adequately to public spaces.  

The Veteran had a bachelor's degree in criminal justice and some additional graduate work.  He had been employed since February 2007 with a state Department of Corrections and got along well with the inmates.  Prior to that he did some private security and was with a different Department of Corrections.  He had no serious problems at work, but he had decreased tolerance for "stupidity" and when things were being done wrong he spoke up, which caused some conflicts.  

On mental status examination, the Veteran did adequately with personal hygiene and basic activities of living.  He was fully oriented and had appropriate eye contact and behavior.  Mood was euthymic and affect broad.  He denied panic attacks, and reported minimal problems with depression and anxiety.  He was pretty happy most of the time.  There was no impairment of thought processing, communication, or memory.  Concentration was adequate.  There were no delusions, hallucinations, or obsessive-compulsive behaviors.  He denied substance abuse, violent or assaultive behavior, suicide attempts, and suicidal or homicidal ideation.  While he had some struggle with feelings of irritability, he seemed to control his temper adequately and described no severe anger outbursts.  The examiner opined that the Veteran's PTSD was mild and that he functioned adequately in the workplace and his relationship.  
A GAF score of 70 was assigned. 

At a January 2010 VA examination for Gulf War associated disorders, the Veteran denied depression, panic attacks, substance abuse, memory problems, loss of control/violence potential, homicidal symptoms, confusion, sleep impairment, and suicidal symptoms, but reported a history of interpersonal relationship difficulties and anxiety.  

A March 2010 primary care note shows that the Veteran was disappointed that his PTSD was only rated as 10 disabling.  He wanted to see mental health to discuss his mental health care and symptoms, and then appeal to get more money.  He denied suicidal or homicidal ideations.

A May 2010 mental health social work note shows the Veteran reported that he was feeling more anxious and less able to deal with his symptoms.  He struggled with sleep, anger, hypervigilance, and some nightmares.  He shared some of his frustrations and difficulties with other staff at the adult detention center where he worked.  

In April and May 2010, the Veteran attended six PTSD Boot Camp sessions.  In June 2010, he attended a Coping Skills Group and was noted to be fully oriented, with no abnormalities noted in speech, behavior, or thought processes.  

A November 2010 private evaluation by L.G., M.A., L.P.A. (Licensed Psychological Associate), of P.C.S. shows the Veteran reported problems going to sleep and staying asleep, traumatic nightmares, and night sweats.  His girlfriend moved out because his nighttime activity frightened her.  He avoided conversations about his military service and war movies, and was hypervigilant.  He kept a loaded pistol and shotgun by his bed.  He got up during the night to check the locks on the doors.  He put screws on all his windows so they could not be opened.  He avoided crowds and positioned himself with his back to the wall when in a public place.  He had intrusive thoughts and startled easily.  

The Veteran experienced depressive symptoms, including mood swings, lethargy, and feelings of guilt and shame about his service as a sniper.  At one time he thought of killing himself, but did not because of his family.  He often heard voices that no one else heard.  He reported problems with his memory and concentration, and a hard time focusing long enough to finish tasks.  He felt estranged from civilians and younger soldiers after he came back from Iraq.  He did not socialize and preferred to spend time alone.  He had a short fuse and often lashed out at his girlfriend.  

On mental status examination, the Veteran's dress was normal.  He was oriented and cooperative.  Mood was agitated and affect restricted.  Narrative was not linear.  Judgment and insight were limited.  There was no current suicidal or homicidal ideation.  The psychological associate opined that the Veteran's PTSD symptoms caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors, he was severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he was not able to learn new tasks.   He was considered to be totally and permanently disabled.  A GAF score of 37 was assigned.

A September 20, 2011 psychiatry note shows that the Veteran reported anger issues with his "autocratic" lieutenant at work who berated him in front of inmates.  He was also yelling at his girlfriend, even when talking to her.  He could, however,  control his yelling with his grandchildren.  His nightmares decreased to three to four times per week.  Mood was euthymic and affect was appropriate.  

A March 2012 psychiatry note shows that things at work continued to be very difficult because of continuing problems with his lieutenant.  For the most part, the Veteran seemed okay.  However, as people at work did more and more unpredictable things, he then had bad days and subsequent nightmares.  Mood was angry, but affect appropriate.  A GAF score of 52 was assigned.

A June 2012 psychiatry note shows that the Veteran's lieutenant had slacked up a bit and things had been acceptable at work for a month or two.  Even with work being okay, he remained "short tempered" and with less tolerance.  However, he felt as if he was significantly better and gradually improving.  Mood was euthymic and affect was appropriate.  A GAF score of 50 was assigned.

An October 2012 psychiatry note shows the Veteran's nightmares started back in August due to re-experiencing a motor vehicle accident in September 2012.  Work still had tension, but it was going okay.  Mood and affect were anxious.  A GAF score of 50 was assigned.

On mental status examinations from September 2011 to October 2012, the Veteran was appropriately groomed, cooperative, attentive, and interested.  Speech was normal.  There was no abnormality of perception or thought flow or content.  He denied suicidal and homicidal ideation.  Judgment, insight, and reliability were good.  The diagnoses included anxiety disorder/PTSD and major depressive disorder, recurrent.  

A June 2014 mental health initial evaluation shows the Veteran reported significant irritability and anger that had begun to affect his performance as a detention officer.  He described his work environment as a constant state of significant stress, tension, and contentious relationships with inmates, peers, and supervisors.  He felt that his coworkers, immediate supervisors, and inmates took turns attempting to provoke him into responding inappropriately.  

The Veteran was recently suspended from work with pay for five days after a verbal altercation with an inmate.  This inmate made a loud sound from behind him which startled the Veteran.  When the Veteran confronted this inmate regarding this behavior, the inmate began to communicate threats.  At some point during the interaction, the Veteran made known that this particular inmate was a "snitch" for the detention facility leadership.  By making this revelation known to other inmates, the Veteran placed the inmate in question in significant danger and made it unlikely that this individual would provide information in the future.  The Veteran expected to be terminated from employment with three years left before full retirement benefits.  He also had engaged in verbal altercations with his immediate supervisors, two of whom were openly disrespectful to him and overly aggressive.  The Veteran was reprimanded in the presence of detainees by the supervisors.  During such confrontations, he attempted to walk away to diffuse the situation, at which point he was accused of being insubordinate.  

The Veteran endorsed a six-month onset of worsening depressive symptoms, including feelings of worthlessness and helplessness, significant irritability, anhedonia, poor concentration, feelings of exhaustion, and intermittent fleeting thoughts of suicide.  His irritability was such that he was concerned about taking care of his 89-year-old mother who was suffering from Alzheimer's disease.  He denied current suicidal ideations or plans.  The Veteran had thoughts of harming his immediate supervisors; however, he also noted that he had no intention of doing so.  He reported excessive worrying and the inability to relax.

The Veteran had combat-related nightmares three to four times per week.  In some instances, he dreamed about "taking out" his immediate supervisors.  He continued to endorse hyperstartle response, flashbacks one to two times per month, and difficulty dealing with large crowds and open spaces.  Historically, the Veteran had enjoyed shooting pool, attending drag races, and spending time outside with family members; however, over the last six months he no longer enjoyed those activities.  He spent the majority of his time at home watching television alone.  His relationship with his girlfriend was strained due to his irritability.  

On mental status examination, the Veteran was appropriately dressed, attentive, alert, organized, and oriented.  Speech was normal.  His mood was "irritable, angry, on edge," but affect was appropriate.  Thought processes were normal.  Suicidal and homicidal ideation, and hallucinations were denied.  Insight and judgment were good.  It was determined that the Veteran was not a danger to self or others.  He had been taking Sertraline since 2009 and, until six months ago, the medication was very effective in managing his PTSD symptoms.  

Treatment records from July to October 2014 show the Veteran was seen frequently for therapy and medication management.  In June 2014, the Veteran terminated his employment because it was likely that he would be terminated and he did not want to lose his retirement benefits.  He was feeling much better now that he was not working in the detention center.  His overall stress level had decreased significantly; although, he had some financial stress because he did not have a job.  He was searching for work, but without results so far.  It was noted that in the employment agency he handled a situation with a young verbally aggressive and disrespectful male well, by walking away.

The Veteran did report having thoughts of carrying out a plan to kill three coworkers, including the possibility of his own death in the process (suicide by means of being shot by others).  He knew that he would be alone with these coworkers for a weapons qualification in the upcoming months, and he considered using his weapon to fire upon these coworkers at that time.  However, these thoughts ended when the Veteran decided to leave his job in June.  

The Veteran continued to endorse the following depressive symptoms which had been ongoing for the last six months:  feelings of worthlessness and helplessness, difficulty getting out of bed, feelings of exhaustion, significant anger and irritability directed mainly at his past work, and intermittent passive thoughts of suicide without a plan.  His nightmares decreased during this period to one to two per week.  He was sleeping an average of four hours per night.  He reported a reduction in anxiety symptoms with reduced frequency of panic attacks, as well as reduced severity of symptoms.  The care of his mother was a stressor.  While his brother provided the majority of her care, the Veteran visited often.  In September 2014, it was noted that he was more involved in his family and local civic groups.

On mental status examinations, the Veteran was consistently dressed appropriately, neat, and clean.  He was alert, organized, attentive, and fully oriented.  Speech was normal.  Mood was generally irritable, angry, frustrated, and anxious, but affect was appropriate.  Thought processes were normal.  He denied suicidal and homicidal ideations, hallucinations, delusions, and substance use of any kind.  Insight and judgment were good.  The providers determined that the Veteran was not a danger to self or others.  A GAF score of 55 was assigned in July 2014.  A GAF score of 55 was assigned in October 2014.

At a November 2014 VA examination, the Veteran reported nightmares a couple times a week and sleeping only a couple of hours, despite medication.  He sometimes had intrusive trauma triggered by smells, sounds, yelling, and current wars.  He avoided war news and movies, talking of the war, and fireworks.  He endorsed a hyperstartle response.  The Veteran remained with his girlfriend, but they had not been living together for about two to three years due to his nightmares.  They got along okay, but he was grumpy and irritable at times.  He also got along okay with his brother and mother, but did not see his daughter that often because she was "unstable."  He got along well with his grandchildren and reported his son-in-law as his buddy.  He had not been attending meetings at the veterans' organizations because there were many older people and to avoid war talk.  He avoided crowded places more and did not go to church regularly.  He did go out to eat at times, but chose a seat with his back to a wall.  In his spare time, he restored guns, fixed up his old cars, read, and watched some videos.  He reported less interest in things like fishing and hunting.

The Veteran resigned from his corrections job in June 2014 due to ongoing anger issues; although he was provoked by his supervisor and inmates.  He generally got along okay with coworkers.  He was continuing to look for employment.  

The Veteran reported an incident at Walmart in February 2014 where a young man was rude to his disabled grandmother.  The Veteran chastised the young man appropriately, who cursed at and threatened the Veteran, and took steps toward him with his fists clenched.  The Veteran punched the boy, but then helped him up.

On mental status examination, the Veteran's mood was euthymic and affect broad.  He was polite and cooperative.  Eye contact, speech, and behavior were appropriate.  Memory was intact.  There were no delusions, hallucinations, obsessive-compulsive disorders, or suicidal or homicidal ideation.  He reported feeling rather depressed most of the time and ongoing anxiety, often related to PTSD's hypervigilance when out in public.  There were no panic attacks.  He also had ongoing anxiety related to his own anger/irritability, worrying what he might do.  However, the examiner determined the Veteran's impulse control seemed quite adequate, as he typically seemed to cope by walking away.  He had no physical violence other than the one episode described above.  There was no alcohol or drug abuse.  

The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined further that, while the Veteran did have PTSD and it affected his job, the PTSD was not of a severity that it would prohibit obtaining or maintaining gainful employment.  The examiner noted that the Veteran's work environment with the inmates and supervisor's management style/personality seemed extremely stressful and provoking and that most individuals would find it difficult.  The examiner concluded that the Veteran would likely be able to function in a different position, one where he would be exposed to fewer people in a less intense/provocative work setting than the prison where he had been working.

A May 2015 mental health note shows the Veteran found he was able to manage his PTSD symptoms much better now that he did not have to be around the prison environment and have stress with his bosses.  He did not like to be out in public or in places where he did not know his surroundings, but he was able to socialize with his girlfriend and his family.  He was happy most of the time.  He had more problems at night than during the day.  He still reported frequent nightmares, but slept well on the nights that he did not have them.  He was very active in The American Legion and with local politicians trying to help build support networks for veterans. He was involved with a program at Fort Bragg that helps soldiers with their transitions to civilian life.  

On mental status examination, the Veteran was dressed appropriately with good grooming and hygiene, friendly, cooperative, and relaxed.  Speech was normal.  His mood was "pretty good" and affect was reactive and appropriate.  Thought process was goal-directed and content was without obsessions or delusions.  He denied hallucinations and suicidal or homicidal ideations.  Insight and judgment were good.  Cognition was grossly intact.  

Analysis

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that the currently assigned 30 percent disability rating appropriately approximates the Veteran's degree of disability due to PTSD for the period prior to September 20, 2011.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms warrant a 50 percent disability rating for the period beginning on September 20, 2011.  Thus, the Board is granting a 50 percent rating almost three years earlier than the previous grant effective June 9, 2014, but is not granting a rating in excess of 50 percent for any period.  

The evidence does not show that the Veteran was impaired or suffered a reduction in reliability and productivity of occupational and social functioning sufficient to warrant a disability rating of 50 percent prior to September 20, 2011.  It was consistently noted that the Veteran had normal speech, without signs of impairment or difficulties expressing himself.  He did not have significant cognitive impairment, difficulty in understanding complex commands, or impaired abstract thinking.  Although the Veteran subjectively reported that he had difficulties with his memory and concentration, there is no evidence that he also experienced impairment of long-term memory.  With one isolated exception, which the Board finds is an outlier, the Veteran's overall judgment was not noted to be significantly impaired.  

While the Veteran reported intermittent depression, anxiety, flashbacks, nightmares, intrusive thoughts, hyperarousal, poor appetite, poor energy and motivation, and irritability, such symptoms are contemplated by and adequately addressed by a 30 percent disability rating.  Moreover, disturbances of motivation and mood would not by themselves demonstrate occupational and social impairment sufficient to warrant a disability rating of 50 percent.  Indeed, a 30 percent rating contemplates intermittent periods of inability to perform certain tasks. 

While the Veteran reported that he did not socialize and preferred to spend time alone, he was able to establish and maintain effective social relationships.  He had the same girlfriend since 1993.  He maintained good relationships with his daughter, grandchildren, and brother.  He reported having a few friends and coworker friends.  He got out adequately to public places.  He was active in veterans' organizations and went to church.  He had a number of leisure activities he enjoyed.  Although he reported some frustrations with his job, he was functioning adequately in the workplace.  The evidence shows an increase in symptoms in 2014 centered on the Veteran's work place.  The Board will liberally find that it became factually ascertainable that the onset of a steady increase in the Veteran's symptoms had occurred with the Veteran's reporting of difficulties he was having with his "autocratic" lieutenant at work.  See September 20, 2011 psychiatry note.  Hence the Board's finding that the Veteran's 50 percent rating should date back earlier.  

In regard to the entire appeal period, however, the evidence does not show that the Veteran had occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant a disability rating of 70 percent during the entire period on appeal.  The evidence shows that the Veteran does not exhibit obsessional rituals that interfere with routine activities or speech that is intermittently illogical, obscure, or irrelevant.  The evidence also consistently shows that the Veteran was oriented in all spheres, clean and appropriately groomed and dressed, and had affect appropriate to the situation.  The Veteran's judgment and insight were found generally to be good.  To the extent that the Veteran exhibited intermittent anxiety and depression, it was not to the severity contemplated by a 70 percent rating in that it did not affect his ability to function independently, appropriately, and effectively.

Although the Veteran reported intermittent passive suicidal thoughts, he unfailingly reported that he had no intent to act on such thoughts.  Moreover, no examiner or treating practitioner expressed any concern that the Veteran would act on his thoughts or considered him to be at risk for suicide.  Thus, the Veteran's symptoms are not the severity, duration, and frequency as contemplated in a higher rating. 

The Veteran has been able to establish and maintain effective social relationships.  His relationship was strained with his girlfriend while he was having difficulties at work; however, he continued to maintain the relationship adequately.  He also maintained positive relationships with his grandchildren, son-in-law, brother, and mother.  While his participation decreased during his stressful period at work, after he stopped working the Veteran continued his active participation in The American Legion, advocated for veterans with local politicians, and helped soldiers with their transitions to civilian life.  He avoided crowds, but was adequately able to function in public.  

The Board acknowledges that the Veteran resigned from his job in June 2014 due to significant stress, tension, and contentious relationships at the detention center.  However, his difficulties at work were relatively short in proportion to the length of the appeal period, less than three years of the eight-year appeal period, and, even then, were intermittent.  It appears that his symptoms and difficulties increased just six months prior to his resignation in June 2014.  As the October 2014 VA examiner found, the Veteran's work environment with the inmates and supervisor's management style/personality seemed extremely stressful and provoking, and most individuals would find it difficult.  

The Veteran experienced episodes of anger and got in to verbal altercations with his supervisors and inmates; however, the confrontations appear to have been provoked and the Veteran usually coped with these situations by walking away.  In the one physical altercation that occurred in February 2014 at Walmart, the altercation was again provoked, and the Veteran responded appropriately.  The Veteran handled a situation well in the employment agency with a young verbally aggressive and disrespectful male by walking away.  The Veteran's impulse control was generally found to be adequate.  Thus, the Veteran's symptoms are not the severity, duration, and frequency as contemplated in a higher rating. 

Total occupational and social impairment have not been shown that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms had not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was consistently logical and coherent.  The Veteran was consistently neat, clean, and appropriately dressed.  He was not found to have grossly inappropriate behavior or delusions.  There was only one report to the private psychological associate that the Veteran heard voices no one else could hear which the Board considers an outlier and not reflective of the severity, duration, and frequency contemplated in a higher rating.  He was always fully oriented.  

As noted above, the Veteran reported intermittent passive suicidal thoughts.  In addition, he voiced thoughts of carrying out a plan to kill three coworkers; however, those thoughts ended when the Veteran decided to leave his job in June.  No examiner or treating practitioner expressed any concern that the Veteran presented a persistent danger of hurting himself or others.  Thus, the Veteran's symptoms are not the severity, duration, and frequency as contemplated in a higher rating. 

For the reasons discussed above, total social impairment is not persuasively shown.  Total occupational impairment is also not persuasively shown in this case.  While the Veteran resigned from his employment in June 2014, the Board finds the opinion of the November 2014 VA examiner to be highly probative.  The examiner opined that the Veteran's PTSD was not of a severity that it would prohibit obtaining or maintaining gainful employment.  After a very though review of treatment records and evaluation of the Veteran, the examiner concluded that the Veteran would likely be able to function in a different position with fewer people in a less intense/provocative work setting than the detention center where he had been working.

The Board acknowledges that the private psychological associate found that the Veteran is severely compromised in his ability to initiate or sustain work or social relationships, and found him to be totally and permanently disabled.  However, the private psychological associate did not discuss the Veteran's past or present employment or review his claims file.  The Board finds the conclusions of the psychological associate not to be supported by the evidence set forth above and, therefore, to be of little probative value.  Moreover, the Board notes that the Veteran worked more than two and a half years after the psychological associate found him totally and permanently disabled.  

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that, based on the overall record evidence under consideration, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than a 30 percent disabling rating prior to September 20, 2011 or higher than a 50 percent disabling rating as of September 20, 2011.  

The Board also finds that there is no basis for further staged ratings in this case.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  In reaching the conclusions above, the Board has applied the benefit-of-the-doubt doctrine as discussed above.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Entitlement to a TDIU

In order to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2015).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in October 2008, service connection has been in effect for PTSD, evaluated as 30 percent disabling and 50 percent disabling from September 20, 2011 as a result of the decision herein; bilateral pes planus, evaluated as 30 percent disabling; right knee strain with degenerative changes, evaluated as 10 percent disabling, hypertension, evaluated as 10 percent disabling; right wrist sprain and erectile dysfunction, each evaluated as 0 percent disabling; and sinusitis, evaluated as 0 percent disabling, 30 percent disabling from December 11, 2008, and 0 percent disabling from January 22, 2010.  The Veteran's combined disability rating during the pendency of his claim is 60 percent from October 16, 2008, 70 percent from December 11, 2008, 60 percent from January 22, 2010, and 70 percent from September 20, 2011.  Therefore, the Board finds that the Veteran's service-connected disabilities do not meet the schedular criteria for a TDIU prior to September 20, 2011, but do thereafter.  38 C.F.R. § 4.16(a) (2015).

Although the schedular criteria for a TDIU are not met prior to September 20, 2011, it is the policy of VA that all veterans who are unable to secure and follow a substantially-gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b)(2015).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and age, which would justify a TDIU on an extraschedular basis for the period prior to September 20, 2011.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from securing and following substantially-gainful employment.  

While the Veteran is service connected for several disabilities, he has only reported that he is unable to work due to his PTSD.  See June 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Board is unaware of any evidence of record that shows the Veteran is unemployable due to his service-connected disabilities other than PTSD.  As such, the analysis below will focus on whether the Veteran's PTSD precludes him from working.

The evidence of record shows that the Veteran was gainfully employed and working full time prior to June 4, 2014.  See October 2014 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192).  The Board acknowledges that the Veteran has been unable to find employment since he resigned.  However, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence does not credibly show that the Veteran cannot perform the acts required by employment due to his service-connected PTSD.

Rather, the evidence shows that the Veteran is well-educated with a college degree and possesses many skills.  He had seven years of experience working as a corrections officer in a detention center in his last job, and prior experience working private security and at a different Department of Corrections.  Thus, he has a significant amount of experience working in law enforcement and has knowledge of standard police procedures.  There is no evidence of record that suggests he is unable to operate office equipment or a computer.  He is able to communicate fully.  Although the Veteran reports impairment in his memory, the evidence does not show objective testing that supports that conclusion and VA examiners and treating practitioners have not found any significant issues comprehending, concentrating, or completing tasks.  As noted above, the Board finds the November 2010 private evaluation not persuasive because it is inconsistent with the other evidence of record.  It is not credibly shown that the Veteran's memory and concentration are so severely impaired that he is incapable of learning new tasks.  

There is no persuasive evidence that the Veteran's PTSD would prevent him from utilizing the foregoing skills to do work of the nature he previously performed.  While the Veteran's PTSD may limit his abilities to work in a high stress environment with many inmates or coworkers, the Board is able to envision substantially-gainful jobs that the Veteran would be capable of performing.  For example, he could work booking and processing inmates, maintaining evidence, or performing police-related desk jobs.  

As noted above, the Board finds the opinion of the November 2014 VA examiner to be highly probative.  After a very thorough review of treatment records and evaluation of the Veteran, the examiner opined that the Veteran's PTSD was not of such a severity that it would prohibit obtaining or maintaining gainful employment.  The examiner concluded that the Veteran would likely be able to function in a different position with fewer people in a less intense/provocative work setting than the detention center where he had been working.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

As discussed above, the Board finds the opinion of the November 2010 private psychological associate that the Veteran was totally and permanently disabled to be of low probative value.  The conclusions are not supported by the evidence of record or based on a review of the Veteran's medical treatment records.  Moreover, the Veteran was working at the time of the evaluation and worked more than two and a half years after the psychological associate found him disabled.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  In addition, as the Board has found that the Veteran is capable of performing the acts required in securing and following a substantially-gainful occupation, referral on an extraschedular basis for a TDIU is not warranted for the period prior to September 20, 2011.


ORDER

A disability rating in excess of 30 percent for PTSD is denied prior to September 20, 2011.

Subject to the laws and regulations governing monetary awards, a disability rating of 50 percent for PTSD is granted beginning September 20, 2011.

A disability rating in excess of 50 percent for PTSD is denied for the period beginning September 20, 2011. 

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


